Atkinson, J.
1. Where, under a contract for the sale of land, the vendor executes to the vendee the usual bond for titles, and delivers to him the possession of the premises, even if the latter fail to pay the purchase money at maturity, he may nevertheless retain possession, either by himself or his tenant, until such time as he shall be legally evicted therefrom by the vendor; and the tenant who enters under the vendee cannot, without first surrendering his possession to the latter, attorn to the vendor upon any-supposed right of the latter, without the consent of the vendee to-rescind the contract of sale.
2. In such a case, where the tenant undertakes to acknowledge a. tenancy both under the vendor and vendee, and distress warrants are issued at the instance of both the vendor and vendee and levied upon the property of the tenant, the warrant in favor of the vendee is the legal lien, and should prevail.

Judgment affirmed.

Ennis testified, that he went into possession of the place under the contract as expressed by the bond for titles and the notes; that he had never paid a cent on the notes, that he left the place on or about January 1, 1894; that he rented the place to Downing; and that he had no other claim on the place than the bond for titles. Downing testified that he rented the place from both Ennis and Broxton; that he knew there was going to be a lawsuit about the place, rented from both of them and agreed to pay the rent to the one who was entitled to it; and that he went to Broxton before he would take the place for 1894 and rented from him.
Busbee, Crum & Busbee, for plaintiff in error.